DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kindl et al. (US 5,506,061).
Kindl teaches a method of making a metal matrix composite comprising 10% by volume of SiC whiskers, the method includes mixing SiC with aluminum powder, the powder having an average particle diameter 6.4 μm. Kindl is silent regarding the aluminum being a virgin aluminum. However, because there is no teaching to show that the aluminum is a recycled one, then one of ordinary skill in the art would have understood Kindl teachings to mean that the aluminum used is virgin aluminum. The mixture was then processed using a vacuum sintering powder and then extruding it into sheets. See examples and claims. Kindl teaches that the vacuum sintering takes place at a temperature less than 1100 F (i.e., 40 °C to 450 °C, see col 7). 
At some point during the mixing step, there must have been all three components present, the aluminum powder, the SiC, and the matrix composite within the claimed percentage (i.e., less than 35 wt. %) that comprises both, the aluminum and SiC components. 
However, if that is not the case, and if all three components were present after the mixing step, then the claims are rejected as obvious as it’s been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kindl et al. (US 5,506,061).
The teachings of Kindl are as set forth above. Kindl teaches that the whiskers can be boron carbide. See claims, col 3, and abstract. That is, Kindl explicitly states that the fibers can be carbides such as, but not limited to, SiC and that the fibers can also comprise a boron element such as Boron Nitride (BN). Id. In other words, while SiC and BN are specific examples of what the fiber can be, Kindl’s teachings are significantly broader to include other carbides such as Boron Carbide. As such, it would have been obvious to one of ordinary skill in the art to use Boron Carbide as a fiber based on the aforementioned teachings. 
The whiskers must have been transformed into powder when they were ball milled during the mixing. See examples and col 8. The whisker had a size that is less than 250 μm before the milling, which means that it must have had a particle size less than 250 μm after the milling. As stated above, at some point during the Kindl’s mixing process, there must have been all three components present, the aluminum powder, the boron carbide, and the matrix composite that comprises both, the aluminum and boron carbide components. 
 
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kindl et al. (US 5,506,061).
The teachings of Kindl are as set forth above. The claims require the formation of the claimed reinforcing chip prior to the mixing of the reinforcement chip, the first metal particle and the first ceramic particle. The claim further requires the steps for forming the reinforcement chip. The steps require mixing Boron Carbide with aluminum powder, forming a billet, then extruding the billet into a shaped form, then into a reinforcing chip. .
Response to Arguments
Applicant's arguments filed on 02/25/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant asserts at the outset of the Remarks that the Examiner “failed to clearly explain what and how the relied upon components of Kindl reference relate to the claimed first metal particle, first ceramic particle, reinforcing chip, second ceramic particle and metal.” Remarks at 6. To support this conclusion, Applicant points to 37 CFR 1.104(c)(2) where it states, “When a reference is complex or shows or describes inventions other than that claimed by the application, the particular part relied on must be designated as nearly as practicable.” Here, the Kindl reference is composed of a total of 9 pages (not taking into account the drawings). The office action cited the examples, claims, abstract, col 3, col 7, and col 8. In the examiner’s view, this is sufficient enough to point the Applicant towards the pertinent area supporting the rejection. Certainly, most practitioners would not describe a 9-page document as “complex” nor does Kindl describe other invention than the claimed application as evident by the rejection above. As such, the examiner believes that this office action and its predecessor meets the requirements under 37 CFR 1.104(c)(2). As to the alleged failure to point out which components in Kindl meet the claimed invention, the examiner believes that it is abundantly clear to any reader of both the claimed invention and the office action which of Kindl’s components meet the claimed invention. 
Regarding the substantive portion of the Applicant’s Remarks, the Applicant advances four main arguments, each addressed below. 
First, in response to the 102 rejection of claim 1, the Applicant argues that Office’s assertion that “At some point” the three claimed components are present in Kindl’s invention is “unfounded, unsupported, and cannot be relied upon to sustain the outstanding novelty rejection.” Remarks at 7. The Applicant supports this conclusion by 
Second, in anticipation of this aforementioned interpretation of claim 1, the Applicant asserts that Kindl would still not anticipate the claimed invention because “claim 1 … requires that a blend of [the claimed components] be created before the sintering and extrusion step.” Remarks at 8 (emphasis in original). This argument is unpersuasive because the current rejection makes it clear that the co-existence of the three components takes place during the mixing process, which takes place before the sintering and extrusion steps. 
Third, Applicant argues that the newly amended claim 18 is not anticipate by Kindl because “Kindl completely fails to teach the steps of i)-iv) that occur prior to step a).” Remarks at 8. This argument moot because claim 18 is not rejected under 102. 
Lastly, Applicant argues that the rejection of claims 9-14 and 20 under 103 as obvious over the teachings of Kindl is improper because “Kindl never teaches that the whisker may be formed of ‘boron carbide.’” Remarks at 9. This argument is now moot in light of the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736